Mr. Justice TruNKEY
delivered the opinion of the Court, October 6th, 1884.
How a person coming into a district may gain a settlement, where an illegitimate child shall be deemed .to be settled, where shall be tbe settlement of a married woman during coverture and after her husband’s death, and when the overseers of a district shall furnish rélief to a poor person not having a settlement therein, are matters defined by statute. Little, if anything, respecting settlements is left to be determined from ancient usage, or by analogy. Tbe statute contemplates that a person may lose his settlement by acquiring a new one without the state as well as within, and provides for the removal of a pauper “ to the city, district or place where he was last legally settled, whether in or out of Pennsylvania.” It may be difficult, and often impossible, to remove a pauper from this state to his place of settlement in another; this provision may be nugatory as regards its enforcement, and yet material in ascertaining the intendment of the statute respecting persons coming into a district from another state.
Whenever a pauper has a settlement in this state, the dis*74trict wherein he is settled is liable for his maintenance ; but if he has no known legal settlement he shall be maintained by the district where he becomes a public charge. If the settlement of the pauper is in another state or country to which he cannot be removed, the district where he resides when he becomes chargeable is liable for his support. This is the general rule, subject to some statutory exceptions, as, for instance, when the court commits a pauper to the State Lunatic Hospital, who has no legal settlement within this commonwealth, but only a residence therein', the county wherein he is found a lunatic shall pay the expenses of his maintenance and removal. A person who has acquired a legal settlement in another state, after he had a settlement here, seems to stand on like footing as a person who never was in this state. Hence, the ruling in Inhabitants of Townsend v. Inhabitants of Billerica, 10 Mass. 411, was not followed in Limestone v. Chillisquaque, 87 Pa. St. 294, though the facts in the latter case were similar to those in the former. The settlement of a person continues until he gains a new one. "When he removes from this state and acquires a domicile and settlement in another, he has no settlement in Pennsylvania. It might be provided that he should have, by statute, or by long established usage, but is not.
Section 4, of the Act of 1861, P. L. 249, provides that whenever an indigent insane person shall be sent to the State Lunatic Hospital, the city or county from which he is sent shall be liable to the trustees of the hospital for his maintenance, and shall have remedy over against the proper township, liable by existing laws for support of such pauper. A chief object of this section was to give the trustees an efficient and ready remedy for recovery of the expenses of maintaining such pauper, and it relieved no district or person, chargeable by then existing laws for the pauper’s support, from ultimate liability. The Act of 1854, P. L. 85, imposing the burden of supporting an insane person who has been cpm-mitted to the State Lunatic Hospital, and who has no legal settlement in this commonwealth, upon the county where he was found a lunatic, has not been repealed.
Order and decree affirmed.